     Case 3:19-cr-00032-MCR Document 58 Filed 11/26/19 Page 1 of 6




       IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF FLORIDA
                   PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO. 3:19cr32/MCR

TIMOTHY J. SMITH
______________________________

                               TRIAL BRIEF

      COMES NOW, the United States of America, by and through the

undersigned Assistant United States Attorney, and represents that it has

previously discussed the legal and factual issues with the attorney for the

defendant herein pursuant to N.D. Loc. R. 26.2 with respect to those matters

set forth in the rule. Counsel now files this report as required by N.D. Loc. R.

26.2 as follows:

      A. Discovery material provided:

      1. Government:

      The government represents that it has provided the defendant with all

discovery required by the rule, including any known Brady material. It further

represents that more discovery was provided than is required by the rule; this

includes supplemental packets of discovery. Further, all of the government’s

evidence was made available to the defense for review in advance of the trial
      Case 3:19-cr-00032-MCR Document 58 Filed 11/26/19 Page 2 of 6




date and defense counsel took advantage of such a review at a law

enforcement facility.

        2. Defendant:

        The defendant has not provided any discovery to the government.1

        B. Stipulations as to evidence:

        1. The parties have generally stipulated to authenticity/admissibility of

the projected government exhibits in advance of trial.

        C. Legal issues and case summary:

        1. The government hereby, in advance, moves for the production of

any defense witness statements as provided for in Rule 26.2, Fed. R. Crim.

Procedure. While the government recognizes the defense is not required to

produce a witness statement until after that witness has testified, the

government is making such request, in advance, in order that the defense can

make copies and produce them without unnecessary delay.

        2.    Because of the nature of the instant indictment, and the ease of

access to the Gulf of Mexico within the Northern District of Florida, the


1
  Approximately two weeks in advance of the current trial date, the government was telephonically
informed there “may” be an “expert witness” for the defense. The government has never been
served with any information/paperwork regarding an “expert witness.” The government requested
reciprocal discovery, to include any/all disclosures about potential expert witnesses, on or about
April 29, 2019, in its initial discovery letter (which is approximately seven months ago). As such,
any attempt by the defense to utilize an “expert witness” at trial should be denied.




                                                2
     Case 3:19-cr-00032-MCR Document 58 Filed 11/26/19 Page 3 of 6




government requests the Court ask specific questions during voir dire, in

addition to its normal inquiry, as it relates to the use/engagement of services

regarding deep sea or sport fishing. This would include inquiring as to (a)

whether any potential juror has utilized the services of the victim company,

(b) whether any potential jurors are charter boat captains, commercial fishers,

or deep sea sport fishers, and (c) whether any potential juror believes it is

inherently unacceptable to own/run a business that sells coordinates for deep

sea fishing to the general public.

      3. Count One – This Court is no doubt aware of the contours of Title

18, United States Code, Section 1030(a)(2)(C) after all the pretrial filings in

the instant case. (See Docs. 28, 29, 42, 43). In this case, the government’s

evidence will show how the defendant accessed the victim’s protected

computer, with no permission from the victim, and thereby obtained

information that was valued well over $5,000. The defendant was able to do

so by utilizing sophisticated techniques/programming as well as writing his

own code to decrypt information. Once achieved, the defendant then bragged

about his crimes and shared the stolen information with others online.

         Count Two – As noted above, the defendant stole (having no

authorization) the protected information of the victim company.          Once




                                      3
     Case 3:19-cr-00032-MCR Document 58 Filed 11/26/19 Page 4 of 6




obtained, he shared it with others, which provided a benefit to those who

received it and thereby economically injured the victim. This protected

information was a trade secret in that the stolen privately mapped fishing

coordinates were comprised of scientific and technical information, including

patterns, compilations, and designs that were of economic value. Though the

instant case involves what may seem to be complex digital forensics and

engineering, the crux of Count Two is simply that the defendant was

displeased with the victim company’s business model so he gained

unauthorized access to its computer system and stole its secretly compiled

technical information.

      Count Three – Perhaps the most straight forward of counts charged in

the indictment, whilst the defendant was in the midst of stealing the aforesaid

protected information, he engaged in contact with the victim company’s

owner and attempted to extort a thing of value from said owner. That is, the

defendant (via text message directly to the victim) informed the owner that

the defendant would cease his illicit activity if the owner would provide the

defendant with valuable fishing coordinates in the Gulf of Mexico.

      4.   Ultimately, the government anticipates the evidence at trial will

reveal that the defendant, who is a software engineer, victimized a local




                                      4
     Case 3:19-cr-00032-MCR Document 58 Filed 11/26/19 Page 5 of 6




company by engaging in unauthorized access of the company’s computer and

stealing its trade secrets.   During this victimization, the defendant also

attempted to extort the company’s owners of information related to fishing

coordinates that might personally benefit the defendant.        The defendant

repeatedly engaged the victim’s website, obtained the company’s privately

held and protected data via technical commands, and wrote his own personal

code to decrypt the information/data into a readable format. The defendant’s

malicious cyber acts thwarted the business model of the victim company in

Pensacola, Florida. Cyber law enforcement agents located over 3,000

coordinates belonging to the victim company on the defendant’s digital

devices. At a $190 sale price per coordinate, this means a potential loss to the

company of approximately $600,000. This included private coordinates that

were protected by the victim company. At no time did the defendant have

authorization to access the protected and secured information or data of the

victim company.




                                       5
     Case 3:19-cr-00032-MCR Document 58 Filed 11/26/19 Page 6 of 6




    The government’s evidence is anticipated to be admitted through lawful

seizures of digital evidence, screen shots and pictures, certified business

records, and testimony from victims and law enforcement officers who were

part of the investigation.

                                      Respectfully submitted,

                                      LAWRENCE KEEFE
                                      United States Attorney

                                      /s/ David L. Goldberg
                                      David L. Goldberg
                                      Assistant United States Attorney
                                      Member of the Maryland Bar
                                      21 East Garden Street, Suite 400
                                      Pensacola, FL 32502-5675
                                      Phone: (850)444-4000



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been delivered via the

Court’s electronic filing system to defense counsel of record on this the 26th

day of November, 2019.

                                             /s/ David L. Goldberg
                                             DAVID L. GOLDBERG
                                             Assistant U.S. Attorney




                                      6
